DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “2-methyl-2,4-petanediol” which appears to be a typographical error of “2-methyl-2,4-pentanediol”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites “2-methyl-2,4-petanediol” which appears to be a typographical error of “2-methyl-2,4-pentanediol”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites “2-methyl-2,4-petanediol” which appears to be a typographical error of “2-methyl-2,4-pentanediol”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 7-8, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stoeva et al (US 2013/0021406) in view of Nagai et al (US 5,514,208).

Regarding claim 1, Stoeva et al discloses an ink composition comprising carbon black pigment, polyurethane, water, and organic solvents (Abstract, [0023], [0041], [0046], and [0048]). The content of water in the ink composition is 50 to 80 wt. %, within the recited range of at least 50 wt. % ([0048]). The organic solvent includes tripropylene glycol the amount of about 5 to about 25 wt. %, overlapping the recited range of 1 to 6 wt. % ([0046]). Given that the reference does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims.
	While the reference discloses that the ink composition comprises 2-hydroxyethyl-2-pyrrolidone, the reference does not disclose amounts of 1-hydroxyethyl-2-pyrrolidone as recited in the present claim.
	Nagai et al discloses an aqueous ink composition comprising, water, organic solvents, and pigments such as carbon black (Abstract, Column 10 Lines 40-67, and Column 12 Lines 16-29). The reference discloses solvents such as N-hydroxylethyl-2-pyrrolidone are utilized in order to prevent degradation of spurting of the ink due to evaporation of water and is utilized in an amount of 5 wt. % of the ink composition (Column 10 Lines 63-67, Column 11 Lines 1-4, and Column 13 – Example 1).
Given that both Stoeva et al and Nagai et al are drawn to aqueous ink compositions comprising water, organic solvents, and carbon black pigments, and given that Stoeva et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of it 1-hydroxyethyl-2-pyrrolidone would therefore have been obvious to one of ordinary skill in the art to include this solvent and amounts thereof in the ink composition disclosed by Stoeva et al with a reasonable expectation of success.

It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 2, the combined disclosures of Stoeva et al and Nagai et al teach all the claim limitations as set forth above. As discussed above, Stoeva et al discloses that the ink composition comprises tripropylene glycol, i.e. the diol solvent is present as recited in the present claims.

Regarding claim 5, the combined disclosures of Stoeva et al and Nagai et al teach all the claim limitations as set forth above. Additionally, Stoeva et al discloses that the ink composition comprises 3,3-bis(2-hydroxyethyl)-5,5-dimethylhydantoin ([0046]).

Regarding claim 7, the combined disclosures of Stoeva et al and Nagai et al teach all the claim limitations as set forth above. Given that the references do not require the presence of 2-

Regarding claim 8, the combined disclosures of Stoeva et al and Nagai et al teach all the claim limitations as set forth above. Additionally, Stoeva et al discloses that the polyurethane is obtained by reacting a combination of isocyanates, i.e. aliphatic, cycloaliphatic and aromatic isocyanate, with a chain extender and a polyolefin polymeric polyol ([0027]-[0029]). Accordingly, the reference discloses that the polyurethane comprises polymerized components of an isocyanate, i.e. an aliphatic isocyanate, a chain extender, and a cycloaliphatic or aromatic isocyanate, i.e. a cycloaliphatic or cycloaromatic component as recited in the present claims. Given that the reference discloses the chain extender and a diamine or triamine, it is clear that the polyurethane is a linear or branched polymer as recited in the present claims.

Regarding claim 12, Stoeva et al discloses a process of making an ink composition by combining, i.e. admixing, a carbon black pigment, polyurethane, water, and organic solvents (Abstract, [0023], [0041], [0046], [0048], and [0056]). The content of water in the ink composition is 50 to 80 wt. %, within the recited range of at least 50 wt. % ([0048]). The organic solvent includes tripropylene glycol the amount of about 5 to about 25 wt. %, overlapping the recited range of 1 to 6 wt. % ([0046]). Given that the reference does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims. 

	Nagai et al discloses an aqueous ink composition comprising, water, organic solvents, and pigments such as carbon black (Abstract, Column 10 Lines 40-67, and Column 12 Lines 16-29). The reference discloses solvents such as N-hydroxylethyl-2-pyrrolidone are utilized in order to prevent degradation of spurting of the ink due to evaporation of water and is utilized in an amount of 5 wt. % of the ink composition (Column 10 Lines 63-67, Column 11 Lines 1-4, and Column 13 – Example 1).
Given that both Stoeva et al and Nagai et al are drawn to aqueous ink compositions comprising water, organic solvents, and carbon black pigments, and given that Stoeva et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of it 1-hydroxyethyl-2-pyrrolidone would therefore have been obvious to one of ordinary skill in the art to include this solvent and amounts thereof in the ink composition disclosed by Stoeva et al with a reasonable expectation of success.
	From the amount of tripropylene glycol disclosed by Stoeva et al (about 5 to about 25 wt. %) and the amount of 1-hydroxyethyl-2-pyrrolidone disclosed by Nagai et al (5 wt. %), the total organic solvent from the combined disclosures of Stoeva et al and Nagai et al is about 10 to about 30 wt. %), overlapping the recited range of 20 to 30 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 

Regarding claim 16, the combined disclosures of Stoeva et al and Nagai et al teach all the claim limitations as set forth above. As discussed above, Stoeva et al discloses that the ink composition comprises tripropylene glycol, i.e. the diol solvent is present as recited in the present claims.

Regarding claim 14, Stoeva et al discloses a process of inkjet printing an ink composition onto an uncoated print medium, i.e. plain copy paper ([0052]). The ink composition comprises a carbon black pigment, polyurethane, water, and organic solvents (Abstract, [0023], [0041], [0046], [0048], and [0056]). The content of water in the ink composition is 50 to 80 wt. %, within the recited range of at least 50 wt. % ([0048]). The organic solvent includes tripropylene glycol the amount of about 5 to about 25 wt. %, overlapping the recited range of 1 to 6 wt. % ([0046]). Given that the reference does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims. 
	While the reference discloses that the ink composition comprises 2-hydroxyethyl-2-pyrrolidone, the reference does not disclose amounts of 1-hydroxyethyl-2-pyrrolidone as recited in the present claim
	Nagai et al discloses an aqueous ink composition comprising, water, organic solvents, and pigments such as carbon black (Abstract, Column 10 Lines 40-67, and Column 12 Lines 16-29). The reference discloses solvents such as N-hydroxylethyl-2-pyrrolidone are utilized in order to prevent degradation of spurting of the ink due to evaporation of water and is utilized in an 
Given that both Stoeva et al and Nagai et al are drawn to aqueous ink compositions comprising water, organic solvents, and carbon black pigments, and given that Stoeva et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of it 1-hydroxyethyl-2-pyrrolidone would therefore have been obvious to one of ordinary skill in the art to include this solvent and amounts thereof in the ink composition disclosed by Stoeva et al with a reasonable expectation of success.
	From the amount of tripropylene glycol disclosed by Stoeva et al (about 5 to about 25 wt. %) and the amount of 1-hydroxyethyl-2-pyrrolidone disclosed by Nagai et al (5 wt. %), the total organic solvent from the combined disclosures of Stoeva et al and Nagai et al is about 10 to about 30 wt. %), overlapping the recited range of 20 to 30 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Given that the combined disclosures of Stoeva et al and Nagai et al disclose an ink compositions comprising, carbon black pigment, polyurethane, water, as well as the recited organic solvent and in amounts reciting that claimed, it is clear that the inkjet printing method disclosed by combined disclosures of Stoeva et al and Nagai et al necessarily reduces curl as recited in the present claims.

Regarding claim 15, the combined disclosures of Stoeva et al and Nagai et al teach all the claim limitations as set forth above. Stoeva et al is silent with respect to the ink composition printed at 27.5 % fill on the uncoated print medium exhibits less than 1 cm curl after 1 hour.  However, the combination of teachings from Stoeva et al and Nagai et al have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 17, the combined disclosures of Stoeva et al and Nagai et al teach all the claim limitations as set forth above. As discussed above, Stoeva et al discloses that the ink composition comprises tripropylene glycol, i.e. the diol solvent is present as recited in the present claims.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stoeva et al (US 2013/0021406) and Nagai et al (US 5,514,208) as applied to claims 1-2, 5, 7-8, 12, and 14-16  above, and in view of Tyrell (US 2005/0190244).

The discussion with respect to Stoeva et al and Nagai et al as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 3, the combined disclosures of Stoeva et al and Nagai et al teach all the claim limitations as set forth above. While Stoeva et al discloses that the ink composition can 
Tyrell discloses an ink comprising water, a self-dispersed black pigment, and organic solvents (Abstract, [0019], [0022]-[0023], and [0026]-[0027]). The organic solvent comprises 15 to 30 wt. % of the ink composition, where 3 to 10 wt. % of the organic solvent is a methylated pentanetriol co-solvent, i.e. 3-methyl-1,3,5-pentanetriol ([0006] and [0020]). The reference discloses that the methylated co-solvent is used in the liquid vehicle to provide a means of achieving superior frequency in self-dispersed carbon black inks ([0028]). The improvement in frequency response manifests itself by a reduction of misdirected ink droplets upon ink-jet architecture firing ([0028]).
Given that both Stoeva et al and Tyrell are drawn to ink compositions containing water, organic solvent, and self-dispersed carbon black, and, given that Stoeva et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the 3-methyl-1,3,5-penanetriol as taught by Tyrell, it would therefore have been obvious to one of ordinary skill in the art to include such organic solvents in the ink composition disclosed by Stoeva et al with a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stoeva et al (US 2013/0021406) and Nagai et al (US 5,514,208) as applied to claims 1-2, 5, 7-8, 12, and 14-16  above, and in view of the evidence presented in Okubo et al (US 2011/0205285).

The discussion with respect to Stoeva et al and Nagai et al as set forth in Paragraph 9 above is incorporated here by reference.

Regarding claim 13, the combined disclosures of Stoeva et al and Nagai et al teach all the claim limitations as set forth above. Additionally, Stoeva et al discloses carbon black known under the tradename CAB-O-JET 300 ([0041]). As evidenced by Paragraph [0023] of Okubo et al, CAB-O-JET 300 is a self-dispersing carbon black having an ionized carboxyl group. Accordingly, the carbon black disclosed Stoeva et al has surface that has been surface treated to form an ionized surface and clearly the surface treatment has occurred in a preliminary step as recited in the present claims.

Claims 1-2, 7, 9-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikoshi et al (US 2009/0202723) in view of Nagai et al (US 5,514,208).

Regarding claim 1, Ikoshi et al discloses an ink composition comprising carbon black pigment, polyurethane resin particles, water, and organic solvents (Abstract, [0050]-[0051], [0060], [0085], [0093], and [0112]-[0114]). Water comprises from 50 to 70 mass % of the ink composition, within the recited range of at least 50 wt. % ([0066]). The organic solvents comprise first organic solvents such as tripropylene glycol, and second organic solvents such as those known under the tradename NEWPOL GP-250, i.e. trioxypropylene glyceryl ether ([0043] and [0050]). Given that the reference does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims.
The total content of the first and second organic solvents is 1 to 40 mass %, where the ratio of first to second organic solvents is 1:1 ([0054]-[0055]). Thus, the amount of the 
	While the reference discloses that the ink composition comprises a third organic solvent, the reference does not disclose that the ink composition comprises 1-(2-hydroxyethyl)-2-pyrrolidone as recited in the present claims.
Nagai et al discloses an aqueous ink composition comprising, water, organic solvents, and pigments such as carbon black (Abstract, Column 10 Lines 40-67, and Column 12 Lines 16-29). The reference discloses solvents such as N-hydroxylethyl-2-pyrrolidone are utilized in order to prevent degradation of spurting of the ink due to evaporation of water and is utilized in an amount of 5 wt. % of the ink composition (Column 10 Lines 63-67, Column 11 Lines 1-4, and Column 13 – Example 1).
Given that both Ikoshi et al and Nagai et al are drawn to aqueous ink compositions comprising water, organic solvent, and pigments, and given that Ikoshi et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the solvent admixture as taught by Nagai et al, it would therefore have been obvious to one of ordinary skill in the art to include such solvents and amounts thereof in the ink composition disclosed by Ikoshi et al with a reasonable expectation of success.
From the amount of tripropylene glycol disclosed by Ikoshi et al (1 to 40 mass %) and the amount of 1-hydroxyethyl-2-pyrrolidone disclosed by Nagai et al (5 wt. %), the total organic solvent from the combined disclosures of Ikoshi et al and Nagai et al is 6 to 45 wt. %), overlapping the recited range of 20 to 30 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie 

Regarding claim 2, the combined disclosures of Ikoshi et al and Nagai et al teach all the claim limitations as set forth above. As discussed above, Ikoshi et al discloses that the diol solvent is tripropylene glycol.

Regarding claim 7, the combined disclosures of Ikoshi et al and Nagai et al teach all the claim limitations as set forth above. Given that Ikoshi et al does not require the presence of 2-pyrrolidone, the ink composition of the reference is devoid of 2-pyrrolidone as recited in the present claims.

Regarding claim 9, the combined disclosures of Ikoshi et al and Nagai et al teach all the claim limitations as set forth above. Additionally, Ikoshi et al discloses that the polyurethane resin particles comprises 0.5 to 20 mass % of the ink composition, overlapping the recited range of 2 to 6 wt. % ([0180]). The weight average molecular weight (Mw) of the resin in the resin particles is 10,000 to 200,000 overlapping the recited range of 3,000 to 70,000.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 10, the combined disclosures of Ikoshi et al and Nagai et al teach all the claim limitations as set forth above. Additionally, Ikoshi et al discloses that the carbon black pigment comprises 1 to 10 mass % of the ink composition, overlapping the recited range of 2 to 6 wt. % ([0104]). The carbon black is a self-dispersing pigment whose surface has been subjected to oxidation treatment with ozone ([0085]).

Regarding claim 11, the combined disclosures of Ikoshi et al and Nagai et al teach all the claim limitations as set forth above. Additionally, Ikoshi et al discloses that the polyurethane resin particles comprise 0.5 to 20 mass % of the ink composition, while the carbon black pigment comprises 1 to 10 mass % of the ink composition ([0104] and [0180]). Thus, the ratio of polyurethane to pigment is [0.5 – 20] : [1 to 10] or 1 : [2 – 0.5], overlapping the recited range of 1: [10 – 2].
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 12, Ikoshi et al discloses a method of making an ink composition comprising admixing carbon black pigment, polyurethane resin particles, water, and organic solvents (Abstract, [0050]-[0051], [0060], [0085], [0093], and [0112]-[0114]). Water comprises 
The total content of the first and second organic solvents is 1 to 40 mass %, where the ratio of first to second organic solvents is 1:1 ([0054]-[0055]). Thus, the amount of the tripropylene glycol, i.e. a diol solvent, is 0.5 to 20 mass %, overlapping the recited range of 1 to 6 wt. %.
While the reference discloses that the ink composition comprises a third organic solvent, the reference does not disclose that the ink composition comprises 1-(2-hydroxyethyl)-2-pyrrolidone as recited in the present claims.
Nagai et al discloses an aqueous ink composition comprising, water, organic solvents, and pigments such as carbon black (Abstract, Column 10 Lines 40-67, and Column 12 Lines 16-29). The reference discloses solvents such as N-hydroxylethyl-2-pyrrolidone are utilized in order to prevent degradation of spurting of the ink due to evaporation of water and is utilized in an amount of 5 wt. % of the ink composition (Column 10 Lines 63-67, Column 11 Lines 1-4, and Column 13 – Example 1).
Given that both Ikoshi et al and Nagai et al are drawn to aqueous ink compositions comprising water, organic solvent, and pigments, and given that Ikoshi et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the solvent admixture as taught by Nagai et al, it would therefore have been obvious to one of 
From the amount of tripropylene glycol disclosed by Ikoshi et al (1 to 40 mass %) and the amount of 1-hydroxyethyl-2-pyrrolidone disclosed by Nagai et al (5 wt. %), the total organic solvent from the combined disclosures of Ikoshi et al and Nagai et al is 6 to 45 wt. %), overlapping the recited range of 20 to 30 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 13, the combined disclosures of Ikoshi et al and Nagai et al teach all the claim limitations as set forth above. Additionally, Ikoshi et al discloses that pigment is a self-dispersing pigment whose surface has been subjected to oxidation treatment with ozone ([0085]). Accordingly, it is clear that the carbon black has been subjected to a preliminary step of surface treatment as recited in the present claim.

Regarding claim 16, the combined disclosures of Ikoshi et al and Nagai et al teach all the claim limitations as set forth above. As discussed above, Ikoshi et al discloses that the diol solvent is tripropylene glycol.


The total content of the first and second organic solvents is 1 to 40 mass %, where the ratio of first to second organic solvents is 1:1 ([0054-[0055]). Thus, the amount of the tripropylene glycol, i.e. a diol solvent, is 0.5 to 20 mass %, overlapping the recited range of 1 to 6 wt. %.
The reference discloses that the ink comprises solvents such as tripropylene glycol with a solubility parameter (SP) of 24.7 and further discloses that SP values greater than 27.5 result in reduced suppression of curl ([0043]). Thus, the reference discloses that solvents with a SP of 27.5 or less are utilized in order to reduce curl. The reference discloses that the ink composition is printed via inkjet printing onto plain paper, i.e. uncoated paper ([0194]-[0196]). Accordingly, the reference discloses a method of reducing curl as recited in the present claims.
While the reference discloses that the ink composition comprises a third organic solvent, the reference does not disclose that the ink composition comprises 1-(2-hydroxyethyl)-2-pyrrolidone as recited in the present claims.
Nagai et al discloses an aqueous ink composition comprising, water, organic solvents, and pigments such as carbon black (Abstract, Column 10 Lines 40-67, and Column 12 Lines 16-
Given that both Ikoshi et al and Nagai et al are drawn to aqueous ink compositions comprising water, organic solvent, and pigments, and given that Ikoshi et al does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the solvent admixture as taught by Nagai et al, it would therefore have been obvious to one of ordinary skill in the art to include such solvents and amounts thereof in the inkjet printing method disclosed by Ikoshi et al with a reasonable expectation of success.
From the amount of tripropylene glycol disclosed by Ikoshi et al (1 to 40 mass %) and the amount of 1-hydroxyethyl-2-pyrrolidone disclosed by Nagai et al (5 wt. %), the total organic solvent from the combined disclosures of Ikoshi et al and Nagai et al is 6 to 45 wt. %), overlapping the recited range of 20 to 30 wt. %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

.

Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive.
 
In light of the amendments to the claims, the 35 U.S.C. 112 (b) rejections as set forth in the previous Office Action are hereby withdrawn.

Furthermore, in light of the amendments to the claims, the 35 U.S.C. 103 rejection of the claims over Stoeva et al in view of Wichramanayke et al and Ikoshi et al in view of Wichramanayke et al as set forth in the previous Office Action are hereby withdrawn.

Applicants’ arguments regarding Stoeva et al in view of Wichramanayke et al have been considered, but are moot in light of the new grounds of rejection set forth above.

Applicants’ arguments regarding unexpected results have been considered, but are not found to be persuasive for the reasons set forth below.

As evidence of unexpected results of the claimed ink composition, Applicants point to Tables 3 and 4 of the instant Specification. These tables compare a base ink (Base Ink) 
Inventive Ink A comprising 19 wt. % pyrrolidone and 5 wt. % 2-ethyl-1,3-hexanediol (24 wt. % total solvent); 
Inventive Ink B comprising 19 wt. % 1-(2-hydroxyethyl)-2-pyrrolidone and 5 wt. % 3-methyl-1,3,5-pentanetriol (24 wt. % total solvent); 
Inventive Ink C comprising 19 wt. % 1-(2-hydroxyethyl)-2-pyrrolidone and 5 wt. % 2-ethyl-2-hydroxymethyl-1,3-propanediol (24 wt. % total solvent); and 
Inventive Ink D comprising 19 wt. % 1-(2-hydroxyethyl)-2-pyrrolidone and 5 wt. % tripropylene glycol (24 wt. % total solvent). 
However, it is noted that the comparison of the Base Ink to Inventive Inks A-D is not a proper side-by-side comparison given that the comparative and inventive inks do not comprise the same amount 1-(2-hydroxyethyl)-2-pyrrolidone. A proper side-by-side comparison would be base and inventive inks comprising the same amount of 1-(2-hydroxyethyl)-2-pyrrolidone and where the inventive inks A-D comprise  2-ethyl-1,3-hexanediol, 3-methyl-1,3,5-pentanetriol, 2-ethyl-2-hydroxymethyl-1,3-propanediol or tripropylene glycol, respectively, in amounts within the recited range of 1 to 6 wt. %.

Furthermore, it is noted that the inventive inks are not commensurate in scope with the scope of claims for the following reasons. While the inventive inks comprise 2-ethyl-1,3-hexanediol, 3-methyl-1,3,5-pentanetriol, 2-ethyl-2-hydroxymethyl-1,3-propanediol or tripropylene glycol, the inventive examples in the Specification do no exemplify inventive inks comprising the organic solvents 3-methyl-1,3-butanediol, 2-methyl-2,4-pentanediol, and 
It is noted that while the claims recite a total amount of organic solvent, i.e. 20 to 30 wt. %, the amount of the diol or triol solvent, and require the presence of 1-hyroxyethyl-2-pyrrolidone, the claims are open to any amount of this solvent as long as the total organic solvent content and triol/diol solvent contents are within the recited ranges. Finally, it is noted that while the claims require carbon pigment and polyurethane, the claims encompass any amount of these ingredients and the inventive ink compositions comprises 4.4 wt. % and 1.7 wt. % polyurethane. In light of the above, it is unclear if the obtained results are indicative of all ink compositions encompassed by the present claims or only for the particularly exemplified ink compositions.
To that end it is as set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of water, organic solvent, as well as diol/triol solvent.

Applicants’ arguments regarding claim 3, i.e. Stoeva et al in view of Wichramanayke et al and Tyrell have been considered, but are moot in light of the new grounds of rejection set forth above.

Applicants’ arguments regarding Ikoshi in view of Wichramanayke et al have been considered, but are moot in light of the new grounds of rejection set forth above.

Applicants’ arguments regarding unexpected results have been considered, but are not found to be persuasive for the reasons set forth above and incorporated here by reference.

Regarding Ikoshi, Applicants argue that Ikoshi indicates that both the first and second water-soluble organic solvent must be present and that these solvents must be present at a specific ratio to obtain reduced curl, while the claimed ink composition can only contain one of these solvents, not both and not at the ratio stated by Ikoshi.  However, while it is agreed that Ikoshi indicates that both the first and second water-soluble organic solvent must be present, there is nothing within the scope of the present claims that excludes the second organic solvents disclosed by Ikoshi from being present in the claimed ink composition. Specifically, the present claims are open to the inclusion of additional ingredients (c.f. the transitional phrase “comprising”) and therefore do not exclude any additional ingredients, including the second solvent required by Ikoshi.

Applicants argue that the reduction in curl is surprising and unexpected because Ikoshi does not indicate that reduced curl can be obtained by using one and not both of the water-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767